t c memo united_states tax_court rebecca a peck petitioner v commissioner of internal revenue respondent docket no filed date rebecca a peck pro_se charles j graves for respondent memorandum opinion körner judge respondent determined deficiencies in and additions to petitioner's federal income taxes for the years and in the amounts as follows additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure all statutory references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure except as otherwise noted on brief respondent has conceded the additions to tax that were determined against petitioner under sec_6651 for both and respondent has also conceded the addition_to_tax under sec_6654 for the year petitioner and respondent have agreed that petitioner's income and deductions for the years and shall be determined as shown in the returns form sec_1040 which were filed by petitioner with the internal_revenue_service irs for the years in issue and which are in evidence herein save for the right of petitioner to claim dependency_exemptions with respect to her three minor children in each year accordingly there remains only for the court to determine whether petitioner is entitled to claim dependency_exemptions under sec_151 and sec_152 with regard to her three minor children for and and whether petitioner is liable for the addition_to_tax for the year under sec_6654 petitioner rebecca a peck was a resident of missouri at the time the petition herein was filed at some time prior to petitioner and william s peck were married three children were born of this marriage two in twins and one in petitioner and william s peck were divorced in the courts of missouri in date by decree of the state court in date custody and control of the above children was granted to william s peck that decree awarding custody was modified by the missouri court in with custody of the children being removed from william s peck and being awarded to petitioner in her individual income_tax returns for the years and petitioner claimed exemptions for herself and these three children under the provisions of sec_151 and sec_152 dollar_figure per child for and dollar_figure per child for as noted respondent has agreed to accept those returns which were tendered to the irs and which are in evidence herein as a correct reflection of petitioner's income and deductions in all respects except for the right of petitioner to claim said dependency_exemptions for her three minor children which respondent disallowed under sec_152 in the case of divorced parents with minor children the parent who is awarded custody of such children generally is deemed to be the one who provides over one- half of each child's support during the year and is therefore the one entitled to claim the exemption in the income_tax return an exception to the above rule is provided in sec_152 in that if the parent having custody elects to release his claim to exemption for the children in his custody for the year in question and supplies a written release to that effect and if the noncustodial_parent receiving the right to claim the dependency_exemption attaches such waiver to the tax_return then the waiver will be honored and the noncustodial_parent may claim the dependency_exemption for the child in the present case that did not happen for the years and during those years the children of petitioner were in the custody of mr peck there is no evidence that he executed any such waiver of his right to claim exemptions for them in his tax_return and petitioner and mr peck both of whom testified at trial herein confirmed that no such waiver was executed it is true that in the modification of custody that was granted by the missouri courts in wherein custody of the minor children was returned to petitioner the court decreed that mr peck should execute a waiver of exemption for the children with respect to the year however no provision appears to have been made for the years and which are before us here accordingly we must uphold respondent's disallowance of dependency_exemptions to petitioner for the years and there is no evidence that mr peck signed a waiver agreement releasing his right to the dependency_exemption for those years and there is no evidence that any such agreement was attached to the returns that were filed herein as required by sec_152 cf ferguson v commissioner tcmemo_1994_114 with respect to the proposed additions to tax respondent has waived the imposition of the addition under sec_6654 for the year but continues to maintain that petitioner is liable for such addition for the year in the returns for and which are in evidence herein and which respondent has agreed are correct as to all items of income and deduction other than the disputed dependency_exemptions for children mentioned above practically all of petitioner's reported gross_income was subject_to_withholding in in the total amount of dollar_figure the amount of dollar_figure was also an excessive withholding from petitioner on account of social_security or medicare resulting in total_tax having been withheld from petitioner for in the amount of dollar_figure such withholding would be creditable by petitioner against her tax_liability as though paid in four equal installments in under the provisions of sec_6654 in the necessary recomputation of liability for the years and which will result from our decision and the parties' agreement in this case it may turn out that withholdings from petitioner will be enough to satisfy her liability for tax for pursuant to sec_6654 it may also turn out that such payments will satisfy the requirements of sec_6654 in that the payments made for the year will constitute at least percent of the tax for as finally redetermined by the parties or will constitute percent of the tax that has been recomputed to be owing for the year sec_6654 if such requirements are not met however petitioner will owe some addition_to_tax for the year under sec_6654 the requirements of that section are mandatory and no extenuating circumstances are to be considered 75_tc_1 decision will be entered under rule
